DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the amendment filed April 15, 2021.
Claims 1-15, 17-26, 30, 33-34 are currently pending and have been examined.
Claims 16, 27-29, 31-32 have been canceled.

	
Response to Amendment
The amendment received April 15, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependent claims 2-15, 17-26, 30, 33-34  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15, 17-22, 24-26, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US20170005367A1 (Van Berkel) and further in view of US5057573A (Pascault) And US2014/0255792A1(Cao).

Regarding claim 1, Van Berkel teaches electrolyte compositions that include both organic and inorganic constituent components and which are suitable for use in rechargeable batteries [abs]. Van Berkel teaches a solid-state electrolyte composition comprising: ionically conductive inorganic particles in a non-ionically conductive organic phase [0011], [0120, 0149, 151, 204, hard phase described as cross linked polyurethane network in instant specification para (0005-0006)] [0149] [0189] , wherein the non-ionically conductive organic phase comprises 
Van Berkel is silent in regards to wherein the one or more of a cross-linked polyurethane network, a cross-linked poly(urea-urethane) network, and a cross-linked polythiourethane network further comprises a soft phase comprises a polymer backbone,i.e. a hydrogenated polyolefin backbone. Pascault teaches a urethane polymer composition [abs]. Pascault teaches the hydrogenated polyolefin polymer [claim. 2 and 3 lines 25-35, 40-45, col 2 lines 15-20]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Van Berkel such that to further comprise the hydrogenated polyolefin taught by Pascault. The motivation for doing so would have been to obtain a rigid or flexible urethane polymer compositions exhibiting advantageous mechanical or electrical properties [col. 2 line 55-60].  
Van Berkel is also silent with respect to the weight percentage of the hard phase in the cross-linked polyurethane network, a cross-linked poly(urea-urethane) network, or a cross-linked polythiourethane network is between 5% and 50%. Cao teaches a polyurethane based electrolyte system for electrochemical cells [title]. Cao teaches the weight % of polyurethane to be between 1 to 99% [0022-0025, 0050; which falls within the recited ranges; polyurethane]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Berkel to further use the polyurethane weight % taught by Cao, as Cao teaches having a polyurethane is an advantage as they are easily processable and reprocessable [0024].


Regarding claim 2, modified Van Berkel teaches  the composition of claim 1, wherein the weight percentage of the hard phase in the cross-linked polyurethane network, a cross-linked poly(urea-urethane) network, or a cross-linked polythiourethane network is between 10% and 30% [please refer to the rejection of claim 1].
Regarding claim 3, Van Berkel teaches the weight percentage of the hard phase in the cross-linked polyurethane network, a cross-linked poly(urea-urethane) network, or a cross-linked polythiourethane network is between 20% and 30%[please refer to the rejection of claim 1]. 
Regarding claim 4, Van Berkel teaches wherein the soft phase comprises a non-polar backbone [0199, 0215, i.e. polydimethylsiloxane referenced from instant spec (0055)].
Regarding claim 5, Van Berkel teaches the soft phase comprises a low-polar backbone [0151, 0215; i.e polyolefins referenced from instant spec 0083].

Regarding claim 6, modified Van Berkel teaches the soft phase comprises a hydrogenated polyolefin backbone, [Pascault claim. 2 and 3 lines 25-35, 40-45, col 2 lines 15-20]. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Van Berkel such that to further comprise the hydrogenated polyolefin taught by Pascault. The motivation for doing so would have been to obtain a rigid or flexible urethane polymer compositions exhibiting advantageous mechanical or electrical properties [col. 2 line 55-60].  

Regarding claim 7, Van Berkel teaches wherein the hard phase comprises a chain extender selected from: ethylene glycol, propylene glycol, triethylene glycol, tetraethylene 
Regarding claim 8, Van Berkel teaches wherein the hard phase comprises a cross-linker selected from: glycerol, trimethylolpropane, 1,2,6-hexanetriol, diethylenetriamine, triethanolamine, tetraerythritol, pentaerythriol, N,N-bis (2-hydroxypropyl)aniline, triisopropanolamine (TIPA), and N,N,N' N"-tetrakis (2-hydroxypropyl)ethylenediamine [0075, 0157; i.e diethylenetriamine].
Regarding claim 9, Van Berkel teaches wherein the composition is a substantially uniform film [0070].
Regarding claim 10, Van Berkel teaches wherein the composition is a substantially free- standing film [0240].
Regarding claim 11, Van Berkel teaches wherein the organic phase comprises a polymer binder [0297].
Regarding claim 12, Van Berkel teaches wherein the polymer binder is between 10% and 50% by weight of the organic phase [0301].

Regarding claim 13, Van Berkel teaches wherein the organic phase is free of a polymer binder [0070].

Regarding claim 14, Van Berkel teaches wherein the organic phase is 2.5%-60% by weight of the composition [0189-190, organic phase outlined in table 1 of instant specification].

Regarding claim 15, Van Berkel teaches wherein the organic phase is at least 20% by weight of the composition [0151-0152].

Regarding claim 17, Van Berkel teaches wherein the cross-linked polyurethane network, the cross-linked poly(urea-urethane) network, or the cross-linked polythiourethane network is polymerized in-situ [example 18 para 306-313].
Regarding claim 18, Van Berkel teaches wherein the cross-linked polyurethane network, the cross-linked poly(urea-urethane) network, or the cross-linked polythiourethane comprises a backbone selected from a polyolefin, a polysiloxane, a polystyrene, and a cyclic olefin polymer [0149, i.e polyolefin].
Regarding claim 19, Van Berkel teaches the cross-linked polyurethane network, the cross-linked poly(urea-urethane) network, or the cross-linked polythiourethane comprises a polydimethylsiloxane (PDMS) backbone [0150].

Regarding claim 20, Van Berkel teaches wherein the cross-linked polyurethane network, the cross-linked poly(urea-urethane) network, or the cross-linked polythiourethane comprises a polybutadiene (PBD) backbone [0150].
Regarding claim 21, Van Berkel teaches wherein the cross-linked polyurethane network, the cross-linked poly(urea-urethane) network, or the cross-linked polythiourethane comprises one or more of:2) -NH-C(O)-NR-, where R is H, alkyl or aryl; 3) -NH-C(O)-O-; and 4) -NH-C(O)-S- [0149].
Regarding claim 22, Van Berkel teaches wherein the organic phase does not include an added salt [example 18 para 306-313].
Regarding claim 24, Van Berkel teaches the average particle size of inorganic ionically conductive particles is less than 20 µm [0246].
Regarding claim 25, Van Berkel teaches wherein the average particle size inorganic ionically conductive particles is less than 7 µm [0246].
Regarding claim 26, Van Berkel teaches  wherein the inorganic ionically conductive particles have a multi-modal size distribution having a first size distribution with an average size of less than 7 µm and a second size of greater than 10 µm [0246].



Regarding claim 33, Van Berkel teaches wherein the composition is disposed on a removable substrate [0016,0240].
Regarding claim 34, Van Berkel teaches, wherein the non-ionically conductive inorganic phase comprises an argyrodite [0133 i.e lithium sulfide argyrodite from instant spec 0072].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US20170005367A1 (Van Berkel) in further in view of US5057573A (Pascault) , US2014/0255792A1(Cao) and  US5217827 (Fauteux).

Regarding claim 23, modified Van Berkel is relied upon in regards to the composition of claim 1. Van Berkel is silent in regards to wherein the organic phase comprises a blocking agent. Fauteux teaches an electrolyte composition for a solid electrolyte electrochemical cell [abs]. Fauteux teaches the blocking agent, i.e. secondary amines can be used in the polymer composition of the electrolyte [col. 3 line 3-5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Van Berkel such that to comprise the blocking agent, i.e. secondary amines taught by Fauteux.
. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US20170005367A1 (Van Berkel) and further in view of the English language translation of CN107403904A (Jun Haizu)

Regarding claim 30, Van Berkel a solid-state electrolyte composition comprising: ionically conductive inorganic particles embedded in an organic phase, wherein the organic phase comprises a polymer binder and a cross-linked polymer network, wherein the polymer binder is a polymer having a number average molecular weight of at least 30 kg/mol [0149], and the polymer binder [0304],  however is silent in regards to and wherein the polymer binder constitutes at least 90% by weight of the organic phase. Jun Haizu teaches  an improvement of the lithium ion battery negative plate, the organic matter particles are selected from at least one of conductive polymers, solid electrolytes and binders [p. 2 lines 7-8]. Jun Haizu teaches the content of the binder to be 5-95% weight or more [p. 2 lines 21-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Berkel such that the electrolyte composition further uses the 90% weight of the binder as taught by Jun Haizu, as one would have a reasonable expectation of success as both Van Berkel and Jun Haizu teach a solid electrolyte for a battery. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729